Citation Nr: 1338153	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  13-09 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative joint disease, right ankle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1969. 

These matters come to the Board of Veterans' Appeals (Board) on appeal following a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In the March 2013 substantive appeal (VA Form 9), the Veteran reported that he was having trouble walking and believed that his right ankle disability had worsened to the point where it was affecting his daily living.  He also submitted a March 2013 VA treatment record which revealed that he had recently been wearing power step insoles.  The March 2013 VA treatment record also noted right ankle range of motion to 20 degrees; however, findings did not specify if this was for plantar flexion or dorsiflexion.  

The most recent November 2011 VA examination report reveals right ankle plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  Given that the March 2013 VA treatment note did not specify whether the range of motion measurement of 20 degrees was for plantar flexion or dorsiflexion, clarification is needed to assist in determining the current level of severity of the service-connected right ankle disability.  Further, in light of the Veteran's contentions that his right ankle disability has worsened, the Board finds that a new VA examination is warranted.  

Further, the last VA treatment record is dated March 28, 2013, from the North Texas VA Medical Center (VAMC).  On remand, updated VA treatment records should be obtained and associated with the claims file or the Virtual VA electronic claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records from the North Texas VAMC from March 29, 2013 to the present.  Any negative responses should be properly documented in the record. 

Any relevant treatment records contained in the electronic VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Schedule the Veteran for an examination in order to assess the current severity of his right ankle disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the claims file should be reviewed by the VA examiner in connection with the examination.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


